Cook, J.,
concurring. I concur in the well-reasoned opinion of the majority, but add one point of clarification. Today’s case signals our appellate courts that it is improper to apply the same standard of review for questions involving the weight and sufficiency of evidence in reliance on State v. Jenks (1991), 61 Ohio St.3d 259, 273, 574 N.E.2d 492, 503.
A challenge to the sufficiency of evidence supporting a conviction requires a court to determine whether the state has met its burden of production at trial. On review for sufficiency, courts are to assess not whether the state’s evidence is to be believed, but whether, if believed, the evidence against a defendant would support a conviction. Accordingly, application of the test set forth in the second paragraph of the syllabus in Jenks, supra, is proper.
In contrast, in deciding whether a conviction is against the manifest weight of the evidence, an appellate court determines whether the state has appropriately carried its burden of persuasion. A court reviewing questions of weight is not required to view the evidence in a light most favorable to the prosecution, but may consider and weigh all of the evidence produced at trial. The only special deference given in a manifest-weight review attaches to the conclusion reached by the trier of fact. See State v. DeHass (1967), 10 Ohio St.2d 230, 39 O.O.2d 366, 227 N.E.2d 212, paragraph one of the syllabus. Accordingly, the standard set forth in State v. Martin (1983), 20 Ohio App.3d 172, 175, 20 OBR 215, 219, 485 N.E.2d 717, 720-721, and approved by the majority in this case, is suitable for the manifest-weight inquiry.
*391The distinct inquiries that an appellate court undertakes in determining whether a conviction is supported by sufficient evidence and whether a conviction is against the manifest weight of evidence require different standards of review. Today’s opinion acknowledges this and elucidates the appropriate standard for each inquiry.
Lundberg Stratton, J., concurs in the foregoing concurring opinion.